 

Exhibit 10.4

 

Option No.     

 

TRANS1 INC.

 

STOCK OPTION AGREEMENT

 

     Type of Option (check one): o Incentive           o Nonqualified

 

     This Stock Option Agreement (the “Agreement”) is entered into as of
                    , by and between TranS1 Inc., a Delaware corporation (the
“Company”), and                      (the “Optionee”) pursuant to the Company’s
2007 Stock Incentive Plan (the “Plan”). Any capitalized term not defined herein
shall have the same meaning ascribed to it in the Plan.

 

     1. Grant of Option. The Company hereby grants to Optionee an option (the
“Option”) to purchase all or any portion of a total of                       
(          ) shares (the “Shares”) of the Common Stock of the Company at a
purchase price of                       ($         ) per share (the “Exercise
Price”), subject to the terms and conditions set forth herein and the provisions
of the Plan. If the box marked “Incentive” above is checked, then this Option is
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Internal Revenue Code of l986, as amended (the “Code”). If this Option fails
in whole or in part to qualify as an incentive stock option, or if the box
marked “Nonqualified” is checked, then this Option shall to that extent
constitute a nonqualified stock option.

 

     2. Vesting of Option. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment. This Option shall be vested     % on
                     , following Optionee’s completion of                      
months of Continuous Service, and thereafter commencing on       
              , upon Optionee’s completion of each additional month of
Continuous Service, the remaining                       shares shall vest in
                       (      ) equal monthly installments.

 

     No additional shares shall vest after the date of termination of Optionee’s
Continuous Service, but this Option shall continue to be exercisable in
accordance with Section 3 hereof with respect to that number of shares that have
vested as of the date of termination of Optionee’s Continuous Service.

 

     3. Term of Option. The right of the Optionee to exercise this Option shall
terminate upon the first to occur of the following:

 

          (a) the expiration of ten (10) years from the date of this Agreement;

 

          (b) the expiration of three (3) months from the date of termination of
Optionee’s Continuous Service if such termination occurs for any reason other
than permanent disability, death or voluntary resignation; provided, however,
that if Optionee dies during such three-month period the provisions of Section
3(e) below shall apply;

 

         (c) the expiration of one (1) month from the date of termination of
Optionee’s Continuous Service if such termination occurs due to voluntary
resignation; provided, however, that if Optionee dies during such one-month
period the provisions of Section 3(e) below shall apply;

 

          (d) the expiration of one (1) year from the date of termination of
Optionee’s Continuous Service if such termination is due to permanent disability
of the Optionee (as defined in Section 22(e)(3) of the Code);

 

          (e) the expiration of one (1) year from the date of termination of
Optionee’s Continuous Service if such termination is due to Optionee’s death or
if death occurs during either the three-month or one-month period following
termination of Optionee’s Continuous Service pursuant to Section 3(b) or 3(c)
above, as the case may be; or

 

          (f) upon the consummation of a Change in Control, unless such Option
is otherwise assumed or replaced with a new option of comparable value or other
New Incentives pursuant to Section 8 below.

 

     4. Exercise of Option. On or after the vesting of any portion of this
Option in accordance with Sections 2 or 8 hereof, and until termination of the
right to exercise this Option in accordance with Section 3 above, the portion of
this Option which has vested may be exercised in whole or in part by the
Optionee (or, after his or her death, by the person designated in Section 5
below) upon delivery of the following to the Company at its principal executive
offices:

 

 

 

  

          (a) a written notice of exercise which identifies this Agreement and
states the number of Shares then being purchased (but no fractional Shares may
be purchased);

 

          (b) a check or cash in the amount of the Exercise Price (or payment of
the Exercise Price in such other form of lawful consideration as the
Administrator may approve from time to time under the provisions of Section 5.4
of the Plan);

 

          (c) a check or cash in the amount reasonably requested by the Company
to satisfy the Company’s withholding obligations under federal, state or other
applicable tax laws with respect to the taxable income, if any, recognized by
the Optionee in connection with the exercise of this Option (unless the Company
and Optionee shall have made other arrangements for deductions or withholding
from Optionee’s wages, bonus or other compensation payable to Optionee, or by
the withholding of Shares issuable upon exercise of this Option or the delivery
of Shares owned by the Optionee in accordance with Section 12.1 of the Plan,
provided such arrangements satisfy the requirements of applicable tax laws); and

 

          (d) a letter, if requested by the Company, in such form and substance
as the Company may require, setting forth the investment intent of the Optionee,
or person designated in Section 5 below, as the case may be.

 

     5. Death of Optionee; No Assignment. The rights of the Optionee under this
Agreement may not be assigned or transferred except by will or by the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee. Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee’s
Continuous Service terminates as a result of his or her death, and provided
Optionee’s rights hereunder shall have vested pursuant to Section 2 hereof,
Optionee’s legal representative, his or her legatee, or the person who acquired
the right to exercise this Option by reason of the death of the Optionee
(individually, a “Successor”) shall succeed to the Optionee’s rights and
obligations under this Agreement. After the death of the Optionee, only a
Successor may exercise this Option.

 

     6. Representation of Optionee. Optionee acknowledges receipt of a copy of
the Plan and understands that all rights and obligations connected with this
Option are set forth in this Agreement and the Plan.

 

     7. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
reverse stock split, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustment shall be made by
the Administrator to the aggregate number and kind of Shares subject to the
unexercised portion of this Option and to the Exercise Price per share, in order
to preserve, as nearly as practical, but not to increase, the benefits of the
Optionee under this Option, in accordance with the provisions of Section 4.2 of
the Plan.

 

     8. Change in Control. In the event of a Change in Control:

 

          (a) The vesting of this Option shall accelerate automatically
effective as of immediately prior to the consummation of the Change in Control
unless the Options are to be assumed by the acquiring or successor entity (or
parent thereof) or new options under a new stock incentive program (“New
Incentives”) are to be issued in exchange therefor, as provided in subsection
(b) below. If vesting of outstanding Options will accelerate pursuant to this
subsection (a), the Administrator in its discretion may provide, in connection
with the Change in Control transaction, for the purchase or exchange of each
Option for an amount of cash or other property having a value equal to the
difference (or “spread”) between: (x) the value of the cash or other property
that the Optionee would have received pursuant to the Change in Control
transaction in exchange for the shares issuable upon exercise of the Option had
the Option been exercised immediately prior to the Change in Control, and
(y) the Exercise Price of the Option.

 

          (b) The vesting of this Option shall not accelerate if and to the
extent that: (i) this Option (including the unvested portion thereof) is to be
assumed by the acquiring or successor entity (or parent thereof) or a new option
of comparable value is to be issued in exchange therefor pursuant to the terms
of the Change in Control transaction, or (ii) in the event the consideration to
be received by the stockholders of the Company in connection with the Change in
Control does not consist of securities, this Option (including the unvested
portion thereof) is to be replaced by the acquiring or successor entity (or
parent thereof) with other incentives of comparable value containing such terms
and provisions as the Administrator in its discretion may consider equitable. If
this Option is assumed, or if a new option of comparable value is issued in
exchange therefor, then this Option or the new option shall be appropriately
adjusted, concurrently with the Change in Control, to apply to the number and
class of securities or other property that the Optionee would have received
pursuant to the Change in Control transaction in exchange for the Shares
issuable upon exercise of this Option had this Option been exercised immediately
prior to the Change in Control, and appropriate adjustment also shall be made to
the Exercise Price such that the aggregate Exercise Price of this Option or the
new option shall remain the same as nearly as practicable.

 

 

 

 

          (c) If this Option is assumed by an acquiring or successor entity (or
parent thereof) or a New Incentive is issued in exchange therefor pursuant to
the terms of a Change in Control transaction, the vesting of the Option or the
New Incentive shall accelerate if and at such time as the Optionee’s service as
an employee, director, officer, consultant or other service provider to the
acquiring or successor entity (or a parent or subsidiary thereof) is Terminated
Without Cause within twelve (12) months following consummation of the Change in
Control.

 

     9. No Employment Contract Created. Neither the granting of this Option nor
the exercise hereof shall be construed as granting to the Optionee any right
with respect to continuance of employment by the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will the Optionee’s employment at any time (whether by dismissal, discharge
or otherwise), with or without cause, is specifically reserved.

 

     10. Rights as Stockholder. The Optionee shall have no rights as a
stockholder with respect to any Shares covered by this Option until such person
has duly exercised this Option, paid the Exercise Price and become a holder of
record of the Shares purchased.

 

     11. “Market Stand-Off” Agreement. Optionee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Optionee will not sell or otherwise transfer or dispose of
any Shares held by Optionee without the prior written consent of the Company or
such underwriter, as the case may be, during such period of time, not to exceed
180 days following the effective date of the registration statement filed by the
Company with respect to such offering, as the Company or the underwriter may
specify, but only if all directors, officers and affiliates of the Company are
similarly restricted.

 

     12. Interpretation. This Option is granted pursuant to the terms of the
Plan, and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Option and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Optionee.

 

     13. Limitation of Liability for Nonissuance. During the term of the Plan,
the Company agrees at all times to reserve and keep available, and to use its
reasonable best efforts to obtain from any regulatory body having jurisdiction
any requisite authority in order to issue and sell, such number of shares of its
Common Stock as shall be sufficient to satisfy its obligations hereunder and the
requirements of the Plan. Inability of the Company to obtain, from any
regulatory body having jurisdiction, authority deemed by the Company’s counsel
to be necessary for the lawful issuance and sale of any shares of its Common
Stock hereunder and under the Plan shall relieve the Company of any liability in
respect of the nonissuance or sale of such shares as to which such requisite
authority shall not have been obtained.

 

     14. Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Optionee, at his or her most recent
address as shown in the employment or stock records of the Company.

 

     15. Governing Law. The validity, construction, interpretation, and effect
of this Option shall be governed by and determined in accordance with the laws
of the State of Delaware.

 

     16.  Severability. Should any provision or portion of this Agreement be
held to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

     17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument.

 

     18. Tax Consequences and Reporting Obligation Upon Sale of Shares. If this
Option is an “incentive stock option,” the tax benefits afforded to incentive
stock options will be obtained by the Optionee only if the Shares received upon
exercise of this Option are held for at least one year after the date of
exercise of this Option and two years after the date this Option was granted to
the Optionee. If the Optionee sells or otherwise transfers the Shares before the
expiration of either of these one- or two-year periods, the sale or transfer
will be treated for tax purposes as a “disqualifying disposition,” resulting in
the following tax consequences: (a) the Optionee will not obtain the tax
benefits afforded to incentive stock options, (b) the “spread” as of the date of
exercise will be taxed to the Optionee at ordinary income tax rates, and (c) the
amount of ordinary income resulting from the disqualifying disposition will be
included in the Optionee’s W-2. These tax consequences are described in more
detail in the prospectus that relates to the Company’s 2007 Stock Incentive
Plan, as amended, a copy of which was delivered to the Optionee with this
Option. To assure that the Company has the information necessary to comply with
its tax reporting obligations, Optionee agrees to promptly notify the Company if
any Shares are sold or transferred less than one year after the date of exercise
or less than two years after the date this Option was granted, and report
information regarding the disqualifying disposition in accordance with
procedures established by the Company for this purpose.

 

[The balance of this page intentionally left blank]

 

 

 

 

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. 

              TRANS1 INC.,       OPTIONEE a Delaware corporation                
      By:                         (Signature)               Name:              
          (Type or print name)               Its:           Address:            
                                           

 



 

